                 1
                 2
                 3
                 4                                 UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                    ***
                 7     MARISELA LEON MARTINEZ,                                Case No. 2:17-CV-2454 JCM (GWF)
                 8                                            Plaintiff(s),                     ORDER
                 9            v.
               10      MGM GRAND HOTEL LLC,
               11                                          Defendant(s).
               12
               13            Presently before the court is plaintiff Marisela Martinez’s (“plaintiff”) motion for
               14     reconsideration. (ECF No. 16). Defendant MGM Grand Hotel LLC (“defendant”) filed a response
               15     (ECF No. 19), to which plaintiff replied (ECF No. 21).
               16            Also before the court is plaintiff’s motion to reopen case. (ECF No. 17). Defendant filed
               17     a response (ECF No. 18), to which plaintiff replied (ECF No. 21).
               18     I.     Background
               19            The parties are already familiar with the facts of this case. See (ECF No. 14). Accordingly,
               20     the court need not recite them again herein. However, the court will provide a brief summary of
               21     the procedural history that has led to the instant motion.
               22            Plaintiff initiated this pro se action on September 20, 2017, alleging violations of the
               23     Americans with Disabilities Act and various other state and federal causes of action. (ECF No. 1-
               24     1). On April 17, 2018, defendant filed its motion to dismiss. (ECF No. 8). Plaintiff failed to
               25     respond to defendant’s motion. Thereafter, on June 5, 2018, the court granted defendant’s motion.
               26     (ECF No. 14).
               27            In its order, the court analyzed the Ghazali factors and determined that dismissal was
               28     appropriate in light of plaintiff’s failure to respond to defendant’s motion to dismiss. See id; see

James C. Mahan
U.S. District Judge
                1     also Ghazali v. Moran, 46 F.3d 52 (9th Cir. 1995). Moreover, the court noted that it had reviewed
                2     the content of defendant’s motion and determined that the motion presented meritorious arguments
                3     favoring dismissal of plaintiff’s complaint. Id.
                4            Thereafter, plaintiff filed the instant motions for reconsideration and to reopen case on June
                5     5, 2018. (ECF Nos. 16, 17). As the content of plaintiff’s motions are identical, the court will
                6     construe both motions as motions for reconsideration pursuant to Federal Rules of Civil Procedure
                7     59 and 60. See Fed. R. Civ. P. 59, 60.
                8     II.    Legal Standard
                9            A motion for reconsideration “should not be granted, absent highly unusual
              10      circumstances.” Marlyn Nutraceuticals, Inc. v. Mucos Pharma GmbH & Co., 571 F.3d 873, 880
              11      (9th Cir. 2009). “Reconsideration is appropriate if the district court (1) is presented with newly
              12      discovered evidence, (2) committed clear error or the initial decision was manifestly unjust, or (3)
              13      if there is an intervening change in controlling law.” School Dist. No. 1J v. ACandS, Inc., 5 F.3d
              14      1255, 1263 (9th Cir. 1993); see Fed. R. Civ. P. 60(b).
              15             Rule 59(e) “permits a district court to reconsider and amend a previous order,” however
              16      “the rule offers an extraordinary remedy, to be used sparingly in the interests of finality and
              17      conservation of judicial resources.” Carroll v. Nakatani, 342 F.3d 934, 945 (9th Cir. 2003)
              18      (internal quotations omitted). A motion for reconsideration is also an improper vehicle “to raise
              19      arguments or present evidence for the first time when they could reasonably have been raised
              20      earlier in litigation.” Marlyn Nutraceuticals, 571 F.3d at 880.
              21      III.   Discussion
              22             In her motions, plaintiff presents no grounds justifying reconsideration of the court’s
              23      previous order. See (ECF Nos. 16, 17). Indeed, plaintiff offers no new evidence, no change in
              24      controlling caselaw, and makes no argument that the court committed clear error in dismissing
              25      plaintiff’s complaint. Id.
              26             The thrust of plaintiff’s argument is that she filed this action pro se, and the “absence of
              27      competent legal advice” caused her to miss the deadline to file a response to defendant’s motion.
              28      Id. at 3. However, as defendant points out in its responses to plaintiff’s identical motions, even

James C. Mahan
U.S. District Judge                                                  -2-
                1     pro se parties are bound by the Federal Rules of Civil Procedure. See Briones v. Riviera Hotel &
                2     Casino, 116 F.3d 379, 381 (9th Cir. 1996). Moreover, because the court has already found that
                3     there exist meritorious grounds for dismissing plaintiff’s complaint, reconsideration of defendant’s
                4     motion to dismiss would be futile.
                5            Therefore, because plaintiff presents no grounds warranting reconsideration of its prior
                6     order, the court will deny plaintiff’s instant motions. However, the court dismissed plaintiff’s
                7     claims without prejudice. See (ECF No. 14). Therefore, if plaintiff so desires, she is free to file a
                8     new action in an appropriate forum that properly asserts her stated claims.
                9     IV.    Conclusion
              10             Accordingly,
              11             IT IS HEREBY ORDERED, ADJUDGED, and DECREED that plaintiff’s motion for
              12      reconsideration (ECF No. 16) be, and the same hereby is, DENIED.
              13             IT IS FURTHER ORDERED that plaintiff’s motion to reopen case (ECF No. 17) be, and
              14      the same hereby is, DENIED.
              15             DATED February 20, 2019.
              16                                                    __________________________________________
                                                                    UNITED STATES DISTRICT JUDGE
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                   -3-
